--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


REINSURANCE AGREEMENT


dated as of August 13, 2008


by and among




SECURITY NATIONAL LIFE INSURANCE COMPANY,




SOUTHERN SECURITY LIFE INSURANCE COMPANY


and


THE SHAREHOLDERS OF
SOUTHERN SECURITY LIFE INSURANCE COMPANY
 
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS




ARTICLES


I.
GENERAL PROVISIONS
 1
     
II.
DURATION OF RISK
4
     
III.
PREMIUMS AND CONSIDERATIONS
 4
     
IV.
BENEFIT PAYMENTS
 5
     
V.
ACCOUNTING AND SETTLEMENTS
 6
     
VI.
ARBITRATION
 7
     
VII.
INSOLVENCY
 7
     
VIII.
DAC TAX PROVISION
 8
     
IX.
SHAREHOLDER OBLIGATIONS
 9
     
X.
MISCELLANEOUS PROVISIONS
10
     
XI
EXECUTION AND EFFECTIVE DATE
10
           
SCHEDULES
     
A.
POLICIES AND RISKS REINSURED
       
B.
REINSURANCE PREMIUMS
       
C.
COMMISSION AND EXPENSE ALLOWANCE
       
D.
MONTHLY REPORT OF ACTIVITY AND SETTLEMENTS
       
EXHIBITS
     
1.
TRUST AGREEMENT
 



 
 

--------------------------------------------------------------------------------

 


REINSURANCE AGREEMENT


  THIS AGREEMENT (the "Agreement") is made and entered into, effective this 13th
day of August, 2008 (the “Effective Date”), by and among SECURITY NATIONAL LIFE
INSURANCE COMPANY, a Utah domiciled insurance company (hereinafter referred to
as the “Reinsurer”), SOUTHERN SECURITY LIFE INSURANCE COMPANY, a Mississippi
domiciled insurance company (hereinafter referred to as the “Company”), and the
SHAREHOLDERS OF SOUTHERN SECURITY LIFE INSURANCE COMPANY that have executed this
Agreement (hereinafter referred to as the “Shareholders”).


  The Company, the Reinsurer and the Shareholders agree to reinsure on the terms
and conditions stated herein.  This Agreement is an indemnity reinsurance
agreement among the Company, the Reinsurer, and the Shareholders and performance
of the obligations of each party under this Agreement shall be rendered solely
to the other parties.


ARTICLE I


GENERAL PROVISIONS


1.           Contracts and Risks Reinsured.  The Reinsurer agrees to indemnify
and the Company agrees to transfer risk to the Reinsurer, according to the terms
and conditions hereof, the risks described in Schedule A hereto, which are in
force on the Effective Date of this Agreement; subject, however, to the same
rights, offsets, counterclaims, crossclaims and defenses as are available to the
Company.  No such offsets, counterclaims, crossclaims or defenses are waived but
the same are expressly preserved, and Reinsurer is and shall be fully subrogated
thereto, either in its own name or in the name of the Company, and whether the
name be now known to exist or may hereafter be discovered.


2.           Coverages and Exclusions.   Only risks under the life insurance
policies referred to in Schedule A, are reinsured under this Agreement.    New
policies issued by the Company after the Effective Date of this Agreement will
also be reinsured under the terms of this Agreement.


3.           Plan of Reinsurance.   This indemnity reinsurance shall be on the
coinsurance plan.  The Company and the Reinsurer shall establish, maintain, and
place all assets held in relation to the reserves in trust in accordance with
the terms of a certain trust agreement (the “Trust Agreement”), a copy of which
is attached hereto as Exhibit 1 and by this reference is made a part
hereof.  The assets are to be accounted for using statutory accounting
principles of the state of domicile of the Reinsurer. On the Effective Date of
this Agreement, the book value of the assets transferred to the Reinsurer
pursuant to the Trust Agreement shall be equal to the amount of reserves
transferred thereunto.


4.           Reserves.   The expression net reserves, prior to the application
of this treaty, whenever used, shall mean the statutory reserves, net of
existing reinsurance ceded under all treaties in effect excluding this treaty,
which would have been or should have been reported by the Company on its NAIC
Convention Blank as of June 30, 2008, with respect to the policies reinsured
hereunder, as if this treaty were not in effect.




Table of Contents
1

--------------------------------------------------------------------------------

 


  The expression net due and deferred premiums, prior to the application of this
treaty, shall mean the due and deferred premiums, net of existing reinsurance
ceded under all treaties in effect excluding this treaty, which would have been
held by the Company on its NAIC Convention Blank as of June 30, 2008, with
respect to the policies reinsured hereunder as if this treaty were not in
effect.


  The expression net policy loans, prior to the application of this treaty,
shall mean the policy loans, net of existing reinsurance ceded under all
treaties in effect excluding this treaty, which would have been reported by the
Company on its NAIC Convention Blank as of June 30, 2008, with respect to the
policies reinsured hereunder as if this treaty were not in effect.


  The expression advance premiums, prior to the application of this treaty,
shall mean the advance premiums, net of existing reinsurance ceded under all
treaties in effect excluding this treaty, which would have been reported by the
Company on its NAIC Convention Blank as of June 30, 2008, with respect to the
policies reinsured hereunder as if this treaty were not in effect.


5.           Commission and Expense Allowance.    There is to be a commission
and expense allowance equal to actual premium taxes paid, actual sales
commission paid and other administrative expenses, in accordance with Schedule
C.


6.           Extracontractual Damages.   In no event shall the Reinsurer
indemnify nor be liable for any extracontractual damages or liability of any
kind whatsoever resulting from, but not limited to, the Company’s negligent,
reckless or intentional wrongs, fraud, oppression, bad faith or strict
liability.  The Reinsurer shall indemnify the Company for any extracontractual
damages or liability of any kind whatsoever resulting from the Reinsurer’s or
its agents’ neglect, reckless or intentional wrong, fraud, oppression, bad faith
or strict liability.  The following liabilities are examples of liabilities that
would be considered extracontractual:  compensatory damages, damages for
emotional distress, and punitive or exemplary damages.


7.           Contract Administration.   The Reinsurer shall administer the
contracts reinsured hereunder and shall perform all accounting, collection and
all other administrative functions at the expense of the Reinsurer.  The Company
shall make the use of its name available in such administration and shall
otherwise make available all records, files, computer systems, and other
materials including computer programs, processes, knowledge, or otherwise needed
in such administration.  In addition, Reinsurer shall have the right to transfer
or move such records, files, computer systems, and other materials to other
offices or locations in which Security National transacts business


8.           Inspection.   At any reasonable time, the Reinsurer may inspect,
during normal business hours, at the principal office of the Company or at such
other place as determined by the Reinsurer, the papers and any and all other
books or documents of the Company relating to reinsurance under this
Agreement.  At any reasonable time, the Company may inspect, during normal
business hours, at the principal office of the Reinsurer or at such other place
as determined by the Reinsurer, the papers and any and all other books or
documents of the Reinsurer relating to reinsurance under this
Agreement.  Neither the Company nor the Reinsurer will use any information
obtained through any inspection pursuant to this section for purposes not
relating to reinsurance under this Agreement.




Table of Contents
2

--------------------------------------------------------------------------------

 


9.           Condition.   The reinsurance hereunder is subject to the same
limitations and conditions as the contracts written by the Company that are
reinsured hereunder, except as otherwise provided in this Agreement.


10.         Misunderstandings and Oversights.   If any failure to pay amounts
due or to perform any other act required by this Agreement is unintentional and
caused by misunderstanding and oversight, the Company and the Reinsurer will
adjust the situation to what it would have been had the misunderstanding or
oversight not occurred.


11.         Age Adjustment.   If the Company’s liability under any of the
contracts reinsured under this Agreement is changed because of a misstatement of
age, the Reinsurer will share in the change proportionately to the amount
reinsured hereunder, and the Company and the Reinsurer will make any and all
proportional adjustments thereunto.


12.         Reinstatements.   If a contract reinsured hereunder that was
reduced, terminated, or lapsed, and is subsequently reinstated, the reinsurance
for such contract under this Agreement will be reinstated automatically to the
amount that would be in force if the contract had not been reduced, terminated,
or lapsed.  The Company will pay to the Reinsurer the Reinsurer’s proportionate
share of all amounts collected from, or charged to, the insured.


13.         Amendments.   This Agreement shall be amended only by written
agreement of the parties.


14.         Policies, Contracts.   The words policy or policies, and contract or
contracts as used herein shall have the same meaning.  The Company hereby
warrants and represents that the contracts reinsured hereunder comply with all
applicable laws and regulations, including federal income tax regulations, and
have so complied since the date of issuance.


15.         Policyholder Information.   The Company shall not sell, distribute
or in any way use the policyholder information on contracts reinsured hereunder
without the prior written approval of the Reinsurer.


16.         Reinsurance With Other Companies.   Existing reinsurance with other
insurance companies on the policies specified in Schedule A shall be retained by
the Company, except as agreed upon in writing by Reinsurer and Company.  Any
amounts paid to other reinsurance companies shall be fully reimbursed by the
Reinsurer.  Any amounts received by the Company from other insurance companies
will be paid to the Reinsurer.






Table of Contents
3

--------------------------------------------------------------------------------

 


ARTICLE II


DURATION OF RISK


1.           Duration.   The initial term of this Agreement shall be for a
period of three (3) years from the effective date of this Agreement.  Subsequent
to the three (3) year term, this Agreement shall be automatically renewed unless
the Reinsurer notifies the Company of its intention not to renew in writing, no
less than one hundred eighty (180) days prior to the expiration of the then
current agreement.  Each automatic renewal period of this Agreement shall be for
a term of three (3) years.  The Company has no right to terminate this Agreement
or any renewal term and has no right whatsoever to prevent any renewal by the
Reinsurer, except in the event that the Stock Purchase Agreement, executed
contemporaneously between the Parties is terminated according to its terms, the
Company has the right to prevent the renewal period of this Agreement by
providing ninety (90) days written notice to the Reinsurer of the Company’s
intent not to renew, subject to the repayment of the entire Ceding Commission.


2.           Reinsurer’s Liability.   The liability of the Reinsurer with
respect to any contract reinsured hereunder will begin simultaneously with that
of the Company, but not prior to the Effective Date of this Agreement.  The
Reinsurer’s liability with respect to any contract reinsured hereunder will
terminate with that of the Company on the date the Company’s liability on such
contract is terminated.


3.           Recapture.  Contracts reinsured under this Agreement are not
eligible for recapture.


4.           Contract Changes.   The Company will not make any contract changes
in any policies reinsured hereunder except as required by law or as mutually
agreed to by the Company and the Reinsurer.




ARTICLE III


PREMIUM AND CONSIDERATIONS


1.           Net Reserves.   On the Effective Date of this Agreement, the
Company agrees to pay the Reinsurer pursuant to the terms of the Trust Agreement
as a reserve transfer an amount equal to the adjusted net reserves, on the
Effective Date of this Agreement with respect to the liabilities reinsured as of
such date and described in Schedule A, less the amount of the Ceding Allowance,
as defined below, which the Company shall retain as its Ceding
Allowance.  Reinsurer shall have the sole right to determine which of the
Company’s assets shall be transferred to Reinsurer.  Adjusted net reserves are
calculated as net reserves, prior to the application of this treaty, minus net
due and deferred premiums, prior to the application of this treaty, minus net
policy loans, prior to the application of this treaty, plus advance premiums,
prior to the application of this treaty.


2.           Ceding Allowance.   On the Effective Date of this Agreement, the
Reinsurer agrees to pay the Company a ceding allowance equal to one million five
hundred thousand dollars ($1,500,000), which shall be paid to the Company by
means of the Company retaining said amount from the reserves transferred to
Reinsurer as set forth in Article III, paragraph 1.
 
3.           Reinsurance Premiums.   The Company agrees to pay the Reinsurer
reinsurance premiums in accordance with Schedule B.  For each contract, the
amount of reinsurance premium will be the amount which corresponds to the
portion of the contract reinsured.  The Company and its Shareholders hereby make
representations and warrants that they will make all reasonable efforts to keep
the reinsured business in force.


4.           Control Over Assets.  Upon payment to Reinsurer of the reserve
transfer set forth in Article III, paragraph 1, the Reinsurer shall have full
ownership of and control over the transferred assets, subject only to the terms
of the Trust Agreement.  The Reinsurer shall be vested with full power and
authority to direct the trustee of the Trust Agreement to sell, trade,
liquidate, exchange, reinvest, and otherwise dispose of and deal with the
transferred assets, as it determines in its sole discretion, subject to any
applicable state law.

 
Table of Contents
4

--------------------------------------------------------------------------------

 
 
ARTICLE IV


BENEFIT PAYMENTS


1.           Notice.   The Reinsurer will notify the Company promptly after
receipt of any information as to a claim on a policy to the extent reinsured
hereunder.  The reinsurance claim form and any copies of notifications, claim
papers and proofs will be furnished to the Company as soon as possible.


2.           Liability and Payment.   The Company will accept the decision of
the Reinsurer on payment of a claim or surrender on a policy reinsured
hereunder.  The Reinsurer agrees to utilize to the extent possible the claims
practices of the Company.  The Reinsurer will pay its proportionate share of
such claim based upon the form of claim settlement determined.  These amounts
shall be paid within 15 business days after the end of each calendar month.  In
no instance shall anyone other than the Company or the Reinsurer have any rights
under this Agreement, and the Company shall be and remain solely liable to any
insured, policyowner, or beneficiary under any policy reinsured hereunder,
unless said liability is caused by the actions of the Reinsurer, and in that
instance, Reinsurer will be liable and defend any litigation at its own cost.


3.           Contract Claims.   The Company will not contest, compromise or
litigate a claim involving a policy reinsured hereunder without the prior
express written approval of the Reinsurer.  The Reinsurer will pay to the
Company any litigation and investigative expenses incurred on contested claims.
Any expenses will be paid on a monthly basis as described in Article V.
 


Table of Contents
5

--------------------------------------------------------------------------------

 


ARTICLE V


ACCOUNTING AND SETTLEMENT


1.           Agreement Accounting Period.   This Agreement shall be on a monthly
accounting period for all accounting settlements.


2.           Monthly Accounting Reports.   Accounting reports shall be submitted
to the Reinsurer by the Company and by the Reinsurer to the Company, not later
than 15 business days after the end of each calendar month.  Such reports shall
include information on the amount of reinsurance premiums, policy loans and
policy loan interest, the commission and expense allowance, claims, and reserves
on the contracts reinsured for the preceding calendar month.


3.           Monthly Accounting Period.   The monthly accounting shall be on a
calendar-month basis, except that the initial monthly accounting period shall
run from the Effective Date of this Agreement, after the initial accounting has
occurred, through the last day of the calendar month in which the Effective Date
of this Agreement falls.  The final monthly accounting period shall run from the
end of the preceding calendar month until the termination of this Agreement, but
prior to actual termination of this Agreement.


4.           Monthly Settlements.  Within 15 business days after the end of each
calendar month, the Company will pay the Reinsurer the sum of: (i) the
reinsurance premiums for the preceding month, determined in accordance with
Article III, plus (ii) the policy loan repayments and policy loan interest paid
in the preceding month, plus (iii) any amounts received from other reinsurance
companies. The Monthly Settlement Report is attached as Schedule D.
 
5.           Amounts Due Monthly.  Except as otherwise specifically provided in
this Agreement, all amounts due to be paid to either the Company or the
Reinsurer under this Agreement on a monthly basis shall be determined on a net
basis as of the last day of each calendar month and shall be due and payable as
of such date.


6.           Estimations.   If the amounts, as defined in Paragraph 4 above,
cannot be determined at such dates as defined in Paragraph 5 above, on an exact
basis, such payments will be paid in accordance with a mutually agreeable
formula which will approximate the actual payments.


7.           Delayed Payments.   For purposes of Paragraph 5 above, if there is
a delayed settlement of a payment due, there will be an interest penalty at an
interest rate equal to one-half of one percent (.5%) per month, for the period
that the amount is overdue.  For purposes of this paragraph, a payment shall be
considered delayed 30 days after the date such payment is due.


8.           Offset of Payments.   All monies due to either the Company or the
Reinsurer under this Agreement may be offset against each other, dollar for
dollar, regardless of any insolvency of either party, in accordance with Utah
law.


9.           Accounting Reports.   Annual reports shall be submitted to the
Company by the Reinsurer not later than 45 business days after the end of each
calendar year. Such reports shall include information for the analysis of
increase in reserves and the exhibit of life insurance of the NAIC Convention
Blank based on the contracts reinsured hereunder.  Quarterly accounting reports
shall be submitted to the Reinsurer by the Company not later than 45 business
days after the end of each calendar quarter and shall include information for
pages 2, 3, 4, and 5 of the NAIC Quarterly Blank.




Table of Contents
6

--------------------------------------------------------------------------------

 


ARTICLE VI


ARBITRATION


1.           General.   All disputes and differences between the Company and the
Reinsurer on which an agreement cannot be reached will be decided by
arbitration.  The arbitrators will regard this Agreement from the standpoint of
practical business and equitable principles rather than that of strict law.


2.           Method.   Three arbitrators will decide any differences.  They must
be officers of life insurance companies other than the two parties to this
Agreement or any Company owned by, or affiliated with, either party.  One of the
arbitrators is to be appointed by the Reinsurer, another by the Company, and
they shall select a third before arbitration begins. Should one of the two
parties decline to appoint an arbitrator or should the two arbitrators not be
able to agree upon the choice of a third arbitrator, the appointment(s) shall be
left to the President of the American Council of Life Insurance or its
successors.  The arbitrators are not bound by any rules of evidence.  They shall
decide by a majority of votes and their decision will be final and binding.  The
cost of arbitration, including the fees of the arbitrators, shall be shared
equally by the parties unless the arbitrators decide otherwise.
 
ARTICLE VII


INSOLVENCY


1.           General.   In the event of the Company’s insolvency, liquidation,
entry into rehabilitation, bankruptcy, or other significant adverse financial
event, this Agreement will be deemed to convert to an Assumption Reinsurance
Agreement as of the day prior to such insolvency, change of control, or other
adverse event, subject to any applicable state law.  Following such conversion,
the Reinsurer is hereby empowered without any need of action on the part of the
Company, to take all other steps necessary for such conversion including the
issuance of assumption certificates.   Notwithstanding the forgoing, the
Reinsurer may elect not to have such automatic conversion occur.  In the event
the Reinsurer elects not to have such automatic conversion to assumption
reinsurance, then the Reinsurer’s contractual liability on contracts reinsured
hereunder shall continue to be determined by all the terms, conditions and
limitations under this Agreement, but the Reinsurer will make settlement (i)
directly to the Company’s liquidator, receiver or statutory successor, and (ii)
without increase or diminution because of the Company’s insolvency.  The
liquidator, receiver or statutory successor of the Company shall give the
Reinsurer written notice of the pendency of a claim against the Company on any
contract reinsured within reasonable time after such claim is filed in the
insolvency proceeding.  During the pendency of any such claim, the Reinsurer
shall investigate such claim and interpose in the Company’s name (or in the name
of the Company’s liquidator, receiver or statutory successor) in the proceeding
where such claim is to be adjudicated, any defense or defenses that the
Reinsurer may deem available to the Company or its liquidator, receiver or
statutory successor.  The expense thus incurred by the Reinsurer shall be
chargeable, subject to court approval, against the Company as a part of the
expense of liquidation to the extent of a proportionate share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.


2.           Capital and Surplus Priority.   In the event that any person or
entity obtains a judgment against the Company that would reduce the Company’s
Capital and Surplus below the minimum required by the State of Mississippi, the
policy holders of the Company would have priority over the judgment and a first
lien on the minimum Capital and Surplus and Reserves of the Company.






Table of Contents
7

--------------------------------------------------------------------------------

 


ARTICLE VIII


DAC TAX PROVISION


1.           The Company and Reinsurer hereby agree to abide by Section
1.848-2(g)(8) of the Income Tax Regulations under Section 848 of the Internal
Revenue Code of 1986, as amended. The terms used in this Article are defined by
reference to Regulation 1.848-2. The term “net consideration” will refer to
either net consideration as defined in Regulation Section 1.848-2(f) or gross
amount of premium and other considerations as defined in Regulation Section
1.848-3(b), as appropriate.


2.           Each party shall attach a schedule to its federal income tax return
that identifies the relevant reinsurance agreements for which the joint election
under the Regulation has been made.


3.           The party with net positive consideration, as defined in the
Regulation promulgated under Code Section 848, for such Agreement for each
taxable year, shall capitalize specified policy acquisition expenses with
respect to such Agreement without regard to the general deductions limitation of
Section 848 (c)(1).


4.           Each party agrees to exchange information pertaining to the amount
of net consideration under such Agreement each year to ensure consistency.


5.           This election shall be effective for the year that the Agreement
was entered into and for all subsequent years that such Agreement remains in
effect.


6.           The Reinsurer will submit to the Company by May 1 of each year its
calculation of the net consideration for the preceding calendar year. This
schedule of calculations will be accompanied by a statement signed by an officer
of the Reinsurer stating that the Reinsurer will report such net consideration
in its tax return for the preceding calendar year.


7.           The Company may contest such calculation by providing an
alternative calculation to the Reinsurer in writing within 30 days of the
Company’s receipt of the Reinsurer’s calculation. If the Company does not so
notify the Reinsurer, the Reinsurer will report the net consideration as
determined by the Reinsurer in the Reinsurer’s tax return for the previous
calendar year.


8.           If the Company contests the Reinsurer’s calculation of the net
consideration, the parties will act in good faith to reach an agreement as to
the correct amount within 30 days of the date the Company submits its
alternative calculation. If the Reinsurer and the Company reach agreement on the
net amount of consideration, each party shall report such amount in their
respective tax returns for the previous calendar year.




Table of Contents
8

--------------------------------------------------------------------------------

 


ARTICLE IX


SHAREHOLDER OBLIGATIONS


1.           Shareholder Obligations.  Each of the Shareholders agrees as
follows:


  (i)  not to induce or attempt to induce, or to cause or aid in any manner
whatsoever any other person to induce or attempt to induce, any policyholder to
terminate any policy issued by Southern Security;


  (ii)  that all policyholder lists, applications for insurance, policyholder
information, knowledge of business operations and sales methods, and all other
materials of Southern Security, are the property of Southern Security only, that
Shareholders’ or Officers’ access to all such information and property has been
in a fiduciary capacity, and that all such information and property shall not be
used by any of the Shareholders without specific written authorization by
Security National;


  (iii)  that the protection of such information and property is necessary to
provide Security National with the value of the benefits and rights being
purchased by it pursuant to this  Agreement; and


  (iv)  provided, however, that nothing in this Agreement shall preclude Russ
Nowell from engaging in the insurance business, utilizing any lines of authority
and/or company affiliations to sell, solicit or negotiate new policies on behalf
of any competitor of Southern Security or Security National, including new
policies to existing policy holders provided no twisting or replacement of the
in-force policies occurs, so long as he does not solicit existing Southern
Security policyholders regarding in-force policies or utilize information gained
as an officer of Southern Security to solicit existing policyholders regarding
in-force business.


2.           Shareholders Liable for Liquidated Damages.  Each of the
Shareholders agrees that any engagement in activities described in Article IX,
paragraph 1 above will result in irreparable injury to Security National, for
which there is no adequate remedy at law.  Thus, in the event of breach
of  Article IX, paragraph 1 by any respective Shareholder, Security National may
apply for and obtain immediate and continuing injunctive relief prohibiting
further or continued breach of such obligations hereunder against such
Shareholder committing the said breach.  The said Shareholder(s) committing the
breach further agrees that he or she will be liable for liquidated damages in
the amount of two years’ annual premium for all policies that are terminated as
a result of such Shareholders’ activities.  The other Shareholders shall have no
liability or responsibility for liquidated damages arising out of the activities
or actions of such Shareholder(s) committing the breach.






Table of Contents
9

--------------------------------------------------------------------------------

 


ARTICLE X


MISCELLANEOUS PROVISIONS


1.           All Schedules referred to in this Agreement are attached hereto and
incorporated herein by reference.


2.           Neither this Agreement nor any reinsurance under this Agreement
shall be sold, assigned or transferred by the Company without prior written
consent of the Reinsurer. Such approval shall not unreasonably be withheld. The
provisions of this section are not intended to preclude the Reinsurer from
retroceding the reinsurance on an indemnity basis.


3.           This Agreement, including any of the schedules and amendments,
constitutes the entire agreement between the parties with respect to the
business being reinsured hereunder, and there are no understandings between the
parties other than as expressed in this Agreement. Any changes in this Agreement
shall be null and void unless such changes are made by written amendment to this
Agreement, signed by both parties.


4.           Any notice or notification required under this Agreement requires
written notice or notification mailed or delivered to the Reinsurer at its
administrative office in Salt Lake City, Utah, or to the Company at its home
office in Lewisville City, Mississippi.


5.           If any provision of this Agreement is determined to be invalid or
unenforceable, such determination will not impair or affect the validity or the
enforceability of the remaining provisions of the Agreement.


ARTICLE XI


EXECUTION AND EFFECTIVE DATE


This Agreement shall be effective on the Effective Date.  In the event of a
death or other occurrence giving rise to a claim under one of the policies,
which death or occurrence occurred prior to the Effective Date, regardless of
whether the death claim or occurrence is reported prior to or subsequent to the
Effective Date, the Company shall be solely liable for the payment of any claim
made on account of any such death or occurrence and Reinsurer shall pay to the
Company the amount of the reserve of the policy with respect to which the claim
is paid, to the extent that such reserve is reduced as a result of such payment.








[The rest of this page is left blank intentionally]
 
 


Table of Contents
10

--------------------------------------------------------------------------------

 




IN WITNESS of the above, this Agreement is executed effective as of this __ day
of August, 2008.



 
“Company”
     
SOUTHERN SECURITY LIFE INSURANCE COMPANY
         
By:   /s/ Janet Nowell Massey
 
Its:  Executive vice President
     
“Reinsurer”
     
SECURITY NATIONAL LIFE INSURANCE COMPANY
         
By: /s/ Scott M. Quist
 
Its: President
     
“Shareholders”
         
 /s/ Russell C. Nowell
 
Russell C. Nowell
         
 /s/ Janet Nowell Massey, Jr.
 
Janet Nowell Massey, Jr.
         
 /s/ Michael Pierce
 
Michael Pierce, Temporary Administrator of
 
    the Estate of Genece Nowell
         
 /s/ Harold B. Nowell, Sr.
 
Harold B. Nowell, Sr.
         
 /s/ Harold Nowell, III
 
Harold Nowell, III, Executor of the Estate
 
    of H. Bernard Nowell, Jr.





Table of Contents

--------------------------------------------------------------------------------

 


SCHEDULE A


POLICIES AND RISKS REINSURED


The business reinsured under this Agreement is 100% of the liabilities of the
policies identified on an attached compact disk entitled, “Southern Security
Reinsured Policies 8/___/08.”


Table of Contents

--------------------------------------------------------------------------------

 


SCHEDULE B


REINSURANCE PREMIUMS


1.           Reinsurance Premiums.  The Company shall pay the Reinsurer a
reinsurance premium on all policies in effect from time to time under this
Agreement in an amount equal to the gross premium earned by the Company
corresponding to the amount and policies reinsured hereunder.


2.           Mode of Payment.   The Premium paid to the Reinsurer by the Company
will be paid as collected by the Company.




Table of Contents

--------------------------------------------------------------------------------

 


SCHEDULE C


COMMISSIONS AND EXPENSE ALLOWANCE


1.  Commission Fee on Individual Life Insurance as a Percentage of Collected
Premiums


Plan Description Commission Fee








Calculation of Commission Fee



   
Premium
 
Reserve Amount
Total Collected Premium
$
 
 $
 
         
Percentage Reinsured
$
100%
 $
100%
Reinsured Collected Premiums
$
 
 $
 
   
 
   
Commission Fee Percentage
$
0%
 $
 0%
         
Commission Fee
$
 
 $
 





2.           Monthly Commission and Expense Allowance.


A commission and expense allowance for any period the Company performs contract
administration functions in an amount to be mutually agreed upon by the parties.


3.           Premium Taxes, including all other Licenses and Fees based on
Premium.


The commission and expense allowance shall be equal to actual premium taxes and
actual sales commissions paid.


Table of Contents

--------------------------------------------------------------------------------

 




SCHEDULE D


MONTHLY SETTLEMENT


FROM
SECURITY NATIONAL LIFE INSURANCE COMPANY
TO SOUTHERN SECURITY LIFE INSURANCE COMPANY
AND FROM
SOUTHERN SECURITY LIFE INSURANCE COMPANY
TO
SECURITY NATIONAL LIFE INSURANCE COMPANY


Reporting Month:  ____________/ _________/ __________
Date Report Completed: ________________/ ____________/ ___________


1)
Direct Premiums
   
 
 
Less Reinsurance Premiums Paid
   
 
 
Net Premiums
   
 
         
2)
Policy Loans
   
 
 
    Policy Loans Repaid
   
 
           
    Policy Loan Interest Paid in Cash
   
 
 
    Total
   
 
         
3)
Benefits
       
    Surrenders
 
     
    Deaths
 
     
    Other
 
     
    Less Reinsurance Recoveries
 
     
    Total
 
             
4)
Commissions and Expense Allowance (Schedule C)
   
 
 
Less Allowances on Reinsured Ceded
   
 
 
Net Commission and Expense Allowance
   
 
         
5)
New Policy Loans Paid Out in Cash
   
 
           
Net Due Equals (1) + (2) – (3) – (4) – (5) =
   
 



Table of Contents

--------------------------------------------------------------------------------

 


SCHEDULE D CONTINUED



Supplemental Information                       Direct                
Policy
     
# of Policies
 
Reserves
 
Face Amount
Beg. of Period
 
 
 
 
 
+Additions
 
 
 
 
 
-Terminations
 
 
 
 
 
End of Period
 
 
 
 
 
           
Reinsurance Ceded
               
Policy
     
# of Policies
 
Reserves
 
Face Amount
Beg. of Period
 
 
 
 
 
+Additions
 
 
 
 
 
-Terminations
 
 
 
 
 
End of Period
 
 
 
 
 
           
Direct
   
Gross
 
Net
Deferred Premiums:
   
 
 
 
Due Premiums:
   
 
 
 
Advance Premiums:
   
 
               
Reinsurance Ceded
         
Deferred premiums:
   
 
 
 
Due Premiums:
   
 
 
 
Advance Premiums:
   
 
               
Coinsurance Allowances on Reinsurance Ceded
         
Deferred Premium
   
 
   
Due Premium
       
 
Advance Premium
       
 
Policy Loan Interest Due:
   
 
   
Policy Loan Interest Accrued:
   
 
   
Policy Loan Interest Unearned:
   
 
   
Policy Loan Beginning of Period:
   
 
   
+ New Loans Paid in Cash:
       
 
+ New Loans to Cover Interest:
       
 
+ New Loans to Pay Premiums:
       
 
- Loans Paid Off:
       
 
Policy Loans End of Period:
       
 
Policy Loans Interest Paid in Cash:
       
 
Policy Loans Interest Added to Loan:
       
 
           
Total Policy Loan Interest:
       
 



Table of Contents

--------------------------------------------------------------------------------

 
 


EXHIBIT 1


TRUST AGREEMENT
effective as of August 13, 2008, among
SOUTHERN SECURITY LIFE INSURANCE COMPANY, as Grantor,


SECURITY NATIONAL LIFE INSURANCE COMPANY, as Beneficiary, and


ZIONS BANCORPORATION, as Trustee
 
 
 
 


Table of Contents
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 


Page Parties And Recitals
     
Section 1. Deposit of Assets to the Trust Account
1
   
Section 2. Withdrawal of Assets from the Trust Account
3
   
Section 3. Redemption, Investment and Substitution of Assets
4
   
Section 4. The Income Account
4
   
Section 5. Right to Vote Assets
4
   
Section 6. Additional Rights and Duties of Trustee
5
   
Section 7. Trustee's Compensation, Expenses and Indemnification
6
   
Section 8. Resignation of Trustee
7
   
Section 9. Termination of the Trust Account
7
   
Section 10. Tax Returns
7
   
Section 11.  Definitions
 8
   
Section 12. Governing Law
8
   
Section 13. Assignment
9
   
Section 14. Severability
9
   
Section 15. Entire Agreement
9
   
Section 16. Amendments
9
   
Section 17. Notices, Etc.
9
   
Section 18. Headings
10
   
Section 19. Counterparts
10




 
Exhibit A
Reinsurance Agreement
 
Exhibit B
List of Assets Deposited to the Trust Account
 
Exhibit C
Information to be Provided to Reinsurer



 
 

--------------------------------------------------------------------------------

 
 
TRUST AGREEMENT


THIS TRUST AGREEMENT is made and entered into, effective this ___ day of August,
2008 (the "Agreement"), by and among SOUTHERN SECURITY LIFE INSURANCE COMPANY, a
Mississippi domiciled insurance company, together with any successor thereof,
including, without limitation, any liquidator, rehabilitator, receiver or
conservator (the "Grantor"), SECURITY NATIONAL LIFE INSURANCE COMPANY, a Utah
domiciled insurance company (the "Beneficiary"), and ZIONS BANCORPORATION, a
banking corporation (the "Trustee") (Grantor, Beneficiary and Trustee are each
hereinafter sometimes referred to, individually, as a "Party"and, collectively,
as the "Parties").


WITNESSETH:


WHEREAS, Grantor and Beneficiary have entered into a certain reinsurance
agreement, effective as of August __, 2008, a copy of which is attached hereto
as Exhibit "A", and by this reference made a part hereof (the "Reinsurance
Agreement") concerning certain insurance policies (the "Reinsured Policies");
and


WHEREAS, Grantor desires, pursuant to the terms of the Reinsurance Agreement, to
transfer to Trustee for deposit into a trust account (the "Trust Account")
assets equal in amount to the statutory reserves subject to the Reinsurance
Agreement in order to secure payments to be made pursuant to the terms of the
Reinsurance Agreement; and


WHEREAS, Trustee has agreed to act as the trustee hereunder, and to hold such
assets in trust in the Trust Account and the Income Account, as defined in
Section 4 below, for the sole use and benefit of Beneficiary pursuant to the
terms of the Reinsurance Agreement;


NOW, THEREFORE, for and in consideration of the promises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:


Section 1
Deposit of Assets to the Trust Account


(a)  Grantor shall establish the Trust Account and Trustee shall administer the
Trust Account in its name as the trustee for Beneficiary. The Trust Account
shall be subject to withdrawal by Beneficiary as provided herein.


(b)  Grantor shall transfer to Trustee, for deposit into the Trust Account, the
assets listed in Exhibit "B" hereto, and may transfer to Trustee, for deposit
into the Trust Account, such other assets as may be required or as Beneficiary
may from time to time desire pursuant to the terms of the Reinsurance Agreement
(all such assets actually received in the Trust Account are herein referred to
as the "Assets"). The Assets shall consist of cash and Eligible Securities as
defined below.  Beneficiary shall have the sole right to determine which of
Grantor's assets shall be transferred to Beneficiary.




Exhibit 1 Table of Contents
1

--------------------------------------------------------------------------------

 


(c)  The amounts deposited by Grantor in the Trust Account shall be in such
amount that the aggregate market value of the Trust Account at the inception of
this Trust equals or exceeds the statutory reserves on the reinsurance ceded
under the Reinsurance Agreement as of the same date. For purposes of this
section, aggregate market value shall be determined by Trustee, and the Assets
that are in default according to their terms shall have a market value of $0
(zero dollars). For purposes of this Agreement, statutory reserves, whenever
used, shall mean the gross statutory reserves held by Grantor, or as should be
held by Grantor, on its NAIC Convention Blank with respect to the policies
reinsured hereunder. Grantor certifies, to the best of its knowledge and belief
to Beneficiary, the actuarial accuracy of the reserves based upon the
appropriate mortality table, interest assumptions, and method of calculation
relating to each of the policies reinsured hereunder, and the accuracy of the
outstanding balances of the policy loans, dividend deposits and coupon deposits,
if any, applicable to each of the policies reinsured hereunder; provided,
however, that in the event of a breach of these certificates or the discovery by
Grantor or Beneficiary of an error in calculation, any such breach or error may
be cured by Grantor or Beneficiary making a cash payment to the other, as the
case may be, of the amount of any such error in calculation or actuarial
inaccuracy.


(d)  Grantor hereby represents and warrants (i) that any Assets transferred by
Grantor to Trustee for deposit into the Trust Account shall be in such form that
Beneficiary may request and Trustee shall, upon direction by Beneficiary,
negotiate any such Assets without consent or signature from Grantor or any other
person in accordance with the terms of this Agreement; and (ii) that all Assets
transferred by Grantor to Trustee for deposit into the Trust Account shall
consist only of cash and Eligible Securities.


(e)  Trustee shall have no responsibility to determine whether the Assets in the
Trust Account are sufficient to secure Grantor's liabilities under the
Reinsurance Agreement or whether such assets are equal to the Statutory
Reserves.


(f)  This Agreement is a security agreement under the Utah Uniform Commercial
Code ("Utah UCC"), as enacted and in effect in the State of Utah, and creates a
security interest in the Assets in favor of Trustee, for the benefit of
Beneficiary. Upon Beneficiary's request, financing statements shall be executed
by the necessary party or parties and filed by Trustee in the manner required by
law to perfect such security interest. Compliance with Utah UCC requirements
shall not alter any rights under this Agreement or under any other laws of the
State of Utah, nor shall it relieve Trustee of any obligation. Compliance with
the Utah UCC is solely to preserve the priority of Beneficiary's security
interest in the Assets.


(g)  Grantor shall deliver the Assets listed in Exhibit B hereto to Trustee with
appropriate assignments, bond powers, or powers of attorney that authorize
Trustee to transfer the Assets to its name and hold them for the benefit of
Beneficiary. In the event additional Assets are added to or are substituted for
the Assets already in the fund, appropriate assignments, bond powers or powers
of attorney authorizing Trustee to transfer the additional Assets to its name
shall also be delivered to Trustee.


(h) Grantor warrants that it will not create any other security interest in or
otherwise encumber the Assets. In the event any lien or claim is made against
any Assets, which asserts an interest superior to that of Beneficiary, Grantor
will promptly take steps satisfactory to Beneficiary to discharge the claim or
lien or shall substitute other assets for those encumbered.




Exhibit 1 Table of Contents
2

--------------------------------------------------------------------------------

 


Section 2
Withdrawal of Assets from the Trust Account


(a) Without notice to Grantor, but upon written notice to Trustee (the
"Withdrawal Notice"), Beneficiary shall have the right, at any time and from
time to time, to withdraw from the Trust Account, such Assets as are specified
in such Withdrawal Notice for legitimate business purposes, including the
purposes set forth below. The Withdrawal Notice may designate a third party (the
"Designee") to whom the Assets specified therein shall be delivered and may
condition delivery of such Assets to such Designee upon receipt, and deposit to
the Trust Account, of other Assets specified in such Withdrawal Notice.
Beneficiary need present no statement or document other than a representation to
be contained in the Withdrawal Notice that the Assets, using statutory
accounting principles as required or allowed by the domiciliary state of
Beneficiary, remaining in the Trust Account are at least equal to the Statutory
Reserves as of the preceding quarterly statutory filing, nor is said right of
withdrawal or any other provision of this Agreement subject to any conditions or
qualifications not contained in this Agreement. At no time shall Beneficiary
submit a withdrawal notice to Trustee that would cause the Assets in this Trust
to be less than the Statutory Reserves, using statutory accounting principles as
required or allowed by the domiciliary state of Beneficiary, on the Reinsured
Policies as of the preceding quarterly statutory filing.


(b)  Beneficiary shall have the right to withdraw Assets from the Trust Account
in accordance with this Section 2 for the following purposes: (i) to make
payment of any obligation of Beneficiary under the Reinsurance Agreement; (ii)
to fund Beneficiary's share of non-forfeiture benefits returned to the owners of
policies reinsured under the Reinsurance Agreement on account of cancellations
of such policies; (iii) to fund Beneficiary's share of surrenders and benefits
or losses paid pursuant to the provisions of the policies reinsured under the
Reinsurance Agreement; (iv) to the extent the Assets in the Trust Account, using
statutory accounting principles as required or allowed by the domiciliary state
of Beneficiary, exceed the statutory reserves for the policies covered by the
Reinsurance Agreement, such excess amount of Assets may be withdrawn by
Beneficiary in its sole discretion. Beneficiary shall have sole ownership of any
increases in the amount of the Assets in the Trust Account, including, without
limitation, any income derived from such Assets.


(c)  Upon receipt of a Withdrawal Notice, Trustee shall immediately take any and
all steps necessary to transfer the Assets specified in such Withdrawal Notice
and shall deliver such Assets to or for the account of Beneficiary or such
Designee as specified in such Withdrawal Notice.


(d)  Subject to paragraph (a) of this Section 2 and to Section 4 of this
Agreement, in the absence of a Withdrawal Notice, Trustee shall allow no
substitution or withdrawal of any of the Assets from the Trust Account.


(e)  Trustee shall have no responsibility whatsoever to determine the manner in
which any Assets withdrawn from the Trust Account pursuant to this Section 2
will be used and/or applied.




Exhibit 1 Table of Contents
3

--------------------------------------------------------------------------------

 


Section 3
Redemption, Investment and Substitution of Assets


(a)  Trustee shall surrender for payment all maturing Assets and all Assets
called for redemption and deposit the principal amount of the proceeds of any
such payment to the Trust Account.


(b)  From time to time, at the written order and direction of Beneficiary,
Trustee shall invest Assets in the Trust Account in Eligible Securities, as
authorized by the insurance laws of Utah, or laws of other controlling insurance
authorities. Trustee is specifically authorized to invest any cash balances in
one or more money market vehicles utilized by Trustee for fiduciary accounts
without receiving prior written direction or any further confirmation from
Beneficiary. Trustee is further permitted to utilize any such fund invested in
its own bank's deposits.


(c)  From time to time, Beneficiary may direct Trustee in writing to substitute
Eligible Securities for other Eligible Securities held in the Trust Account at
such time. Trustee shall have no responsibility whatsoever to determine the
value of such substituted securities or whether such substituted securities
constitute Eligible Securities. On an annual basis, Beneficiary shall send a
written statement to Trustee, certifying that all the securities in the Trust
Account constitute Eligible Securities.


(d)  Trustee shall have no responsibility whatsoever to determine that any
Assets in the Trust Account are or continue to be Eligible Securities. Trustee
shall execute instructions or orders concerning such investments or
substitutions of securities (the "Investment Orders") and settle securities
transactions by itself or by means of an agent or broker. Trustee shall not be
responsible for any act or omission, or for the solvency, of any such agent or
broker unless said act or omission is the result, in whole or in part, of
Trustee's negligence, willful misconduct or lack of good faith.


(e)  Any loss incurred from any investment pursuant to the terms of this Section
3 shall be borne exclusively by Beneficiary. Trustee shall not be liable for any
loss due to changes in market rates or penalties for early redemption.


Section 4
The Income Account


All payments of interest and dividends received from or relating to the Assets
in the Trust Account shall be deposited by Trustee into a separate income
account that shall be administered by Trustee (the "Income Account") for the
benefit of Beneficiary. Trustee's compensation and expenses shall be deducted
from the Income Account, as provided in Section 7 of this Agreement.


Section 5
Right to Vote Assets


Trustee shall forward all annual and interim stockholder reports and all proxies
and proxy materials relating to the Assets in the Trust Account to Beneficiary.
Beneficiary shall have the full and unqualified right, where applicable, to vote
any Assets in the Trust Account.




Exhibit 1 Table of Contents
4

--------------------------------------------------------------------------------

 


Section 6
Additional Rights and Duties of Trustee


(a)  Beneficiary shall have the right to direct the Trustee at any time in
writing to sell, trade, liquidate, exchange, reinvest, and otherwise dispose of
and deal with the Assets as Beneficiary determines in its sole discretion.


(b)  Trustee shall notify Grantor and Beneficiary in writing within ten (10)
days following each deposit to, or withdrawal from, the Trust Account.


(c)  Before accepting any Asset for deposit to the Trust Account, Trustee shall
determine that such Asset is in such form that Beneficiary whenever necessary
may, or Trustee upon direction by Beneficiary will, negotiate such Asset without
consent or signature from Grantor or any person or entity other than Trustee in
accordance with the terms of this Agreement.


(d)  Trustee may deposit any Assets in the Trust Account in a book-entry account
maintained at a federally chartered bank or in depositories such as the
Depository Trust Company. Assets may be held in the name of a nominee maintained
by Trustee or by any such depository.


(e) Trustee shall accept and open all mail directed to Grantor or Beneficiary in
care of Trustee.


(f)  Trustee shall furnish Grantor and Beneficiary with a written statement of
all the Assets in the Trust Account upon the inception of the Trust Account and
at the end of each calendar quarter thereafter.


(g)  Upon the request of Grantor or Beneficiary, Trustee shall promptly permit
the Grantor or Beneficiary, their respective agents, employees or independent
auditors to examine, audit, excerpt, transcribe and copy, during Trustee's
normal business hours, any books, documents, papers and records relating to the
Trust Account or the Assets.


(h)  Trustee is authorized to follow and rely upon instructions consistent with
the provisions of this Agreement that may be given by officers named in
incumbency certificates furnished to Trustee from time to time by Beneficiary
and by attorneys-in-fact acting under written authority furnished to Trustee by
Beneficiary, including, without limitation, instructions given by letter,
facsimile transmission, telegram, teletype, cablegram or electronic media, if
Trustee believes such instructions to be genuine and to have been signed, sent
or presented by the proper party or parties. Trustee shall not incur any
liability to anyone resulting from actions taken by Trustee in reliance in good
faith on such instructions. Trustee shall not incur any liability in executing
instructions (i) from an attorney-in ­fact prior to receipt by it of notice of
the revocation of the written authority of the attorney-in-fact or (ii) from any
officer of Beneficiary named in an incumbency certificate delivered hereunder
prior to receipt by it of a more current certificate.




Exhibit 1 Table of Contents
5

--------------------------------------------------------------------------------

 


(i)  The duties and obligations of Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Agreement
against Trustee. Trustee shall only be liable for its own negligence, willful
misconduct or lack of good faith.
(j)  No provision of this Agreement shall require Trustee to take any action
which, in Trustee's reasonable judgment, would result in any violation of this
Agreement or any provision of law.


(k)  Trustee may confer with counsel of its own choice in relation to matters
arising under this Agreement and shall have full and complete authorization from
the other Parties hereunder for any action taken or suffered by it under this
Agreement or under any transaction contemplated hereby in good faith and in
accordance with the opinion of such counsel.


Section 7
Trustee's Compensation, Expenses and Indemnification


(a)  Trustee shall be paid its compensation and expenses from the Income
Account, as set forth in Paragraph 4, for its services as trustee under this
Agreement, based upon a fee schedule that will be mutually agreed upon by
Trustee and Beneficiary. Beneficiary shall have the right to review at any time
the amount of compensation and expenses paid to Trustee for serving as a trustee
hereunder and, if necessary, to dispute any such amounts that may be incorrectly
or improperly determined. All of Trustee's expenses and disbursements in
connection with its duties under this Agreement (including reasonable attorney's
fees and expenses) will be paid from the Income Account, except any such expense
or disbursement as may arise from Trustee's negligence, willful misconduct or
lack of good faith. Trustee shall be entitled to deduct its compensation and
expenses from payments of dividends, interest and other income in respect of the
Assets held in the Trust Account prior to the deposit thereof to the Income
Account as provided in Section 4 of this Agreement, upon written notification to
Beneficiary. Beneficiary and Grantor also hereby indemnify Trustee for, and hold
it harmless against, any loss, liability, costs or expenses (including
reasonable attorney's fees and expenses) incurred or made without negligence,
willful misconduct or lack. of good faith on the part of Trustee, arising out of
or in connection with the performance of its obligations in accordance with the
provisions of this Agreement, including any loss, liability, costs or expenses
arising out of or in connection with the status of Trustee and its nominee as
the holder of record of the Assets. Grantor hereby acknowledges that the
foregoing indemnities shall survive the resignation of Trustee or the
termination of this Agreement and hereby grants the Trustee a lien, right of
set-off and security interest in the funds in the Income Account for the payment
of any claim for compensation, reimbursement or indemnity hereunder.


(b) No Assets, other than as related to income, shall be withdrawn from the
Trust Account or used in any manner for paying compensation to, or reimbursement
or indemnification of, Trustee.




Exhibit 1 Table of Contents
6

--------------------------------------------------------------------------------

 


Section 8
Resignation of Trustee


(a)  Trustee may resign at any time by giving not less than ninety (90) days'
written notice thereof to Beneficiary and to Grantor, such resignation to become
effective on the acceptance of appointment by a successor trustee and the
transfer to such successor trustee of all Assets in the Trust Account in
accordance with paragraph (b) of this Section 8.


(b)  Upon receipt of Trustee's notice of resignation, Beneficiary shall appoint
a successor trustee. Any successor trustee shall be a bank that is a member of
Federal Reserve System or shall not be a Parent, a Subsidiary or an Affiliate of
Grantor or Beneficiary. Upon the acceptance of the appointment as trustee
hereunder by a successor trustee and the transfer to such successor trustee of
all Assets in the Trust Account, the resignation of Trustee shall become
effective. Thereupon, such successor trustee shall succeed to and become vested
with all the rights, powers, privileges and duties of Trustee, and Trustee shall
be discharged from any future duties and obligations under this Agreement, but
Trustee shall continue after its resignation to be entitled to the benefits of
the indemnities provided herein for Trustee.


Section 9
Termination of the Trust Account


(a)  The Trust Account and this Agreement, except for the indemnities provided
herein, shall be terminated at any time by Beneficiary after Beneficiary has
given Trustee written notice of its intention to terminate the Trust Account in
accordance with the terms thereof. Insolvency of Beneficiary shall also be
considered to cause the termination of this Trust Account.  Such notice shall
specify the date (the "Termination Date") on which Beneficiary intends the Trust
Account to terminate, which date shall be at least five (5) days subsequent to
the date that the termination notice is given.


(b)  On the Termination Date, upon receipt of written approval of Beneficiary,
Trustee shall transfer to Beneficiary all amounts remaining in the Trust
Account.


(c)  If the Reinsurance Agreement is converted to an Assumption Agreement as a
result of Grantor's insolvency as set forth in Article VII of the Reinsurance
Agreement, the Trust Account shall terminate and all Assets in the Trust Account
shall be distributed to Beneficiary.


Section 10
Tax Returns


Beneficiary shall be responsible for causing to be prepared and filed in a
timely fashion all tax returns, if any, of the Trust relating to the
transactions contemplated by this Agreement or otherwise contemplated hereby,
and it shall send a copy of each such tax return to Trustee and Beneficiary.
Trustee, upon request, shall furnish Grantor with all such information as it has
in its possession and as may be reasonably required in connection with the
preparation of such tax returns and shall, upon the request of Beneficiary,
execute such returns if required to do so by the applicable taxing authority.
Trustee shall not be liable for any tax due and payable in connection with this
Trust Agreement except for any tax based on or measured by the net income of
Trustee resulting from the amounts paid to Trustee as fees or compensation for
acting as Trustee hereunder.




Exhibit 1 Table of Contents
7

--------------------------------------------------------------------------------

 


Section 11
Definitions


Except as the context shall otherwise require, the following terms shall have
the following meanings for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of each term defined if
both such forms of such term are used in this Agreement):


The term "Affiliate" with respect to any corporation shall mean a corporation
which directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such corporation. The term
"control" (including the related terms "controlled by" and "under common control
with") shall mean the ownership, directly or indirectly of more than fifty
percent (50%) of the voting stock of a corporation.


The term "Business Day" shall mean any day on which the offices of Trustee is
open for business.


The term "Eligible Securities" shall mean and include certificates of deposit
issued by a United States bank and payable in United States legal tender and
obligations issued, assumed or guaranteed by the United States, any state,
territory or possession thereof, or the District of Columbia or any money market
vehicles utilized by Trustee for fiduciary accounts, to include those invested
in its own bank's deposits, any other investment authorized under the relevant
statutes and rules of Beneficiary's domiciliary state; provided, however, that
no such securities shall have been issued by a Parent, a Subsidiary or an
Affiliate of either Grantor or Beneficiary.


The term "obligations" shall mean, with respect to the Reinsurance Agreement,
(a) losses, to include policyholder benefits, and allocated loss expenses paid
or payable by Beneficiary, but not recovered from Grantor, (b) reserves for
losses reported and outstanding, (c) reserves for losses incurred but not
reported, (d) reserves for allocated loss expenses and (e) reserves for unearned
premiums.


The term "person" shall mean and include an individual, a corporation, a
partnership, an association, a trust, an unincorporated organization or a
government or political subdivision thereof.


The term "Parent"shall mean an institution that, directly or indirectly,
controls another institution.


The term "Subsidiary" shall mean an institution controlled, directly or
indirectly, by another institution.


Section 12
Governing Law


This Agreement shall be subject to and governed by the laws of the state of
Beneficiary's domicile. Venue and jurisdiction shall be in the State of Utah.




Exhibit 1 Table of Contents
8

--------------------------------------------------------------------------------

 


Section 13
Assignment


Beneficiary may assign this Agreement or any of its rights or obligations
hereunder at any time without the consent of Grantor.


Section 14
Severability


In the event that any provision of this Agreement shall be declared invalid or
unenforceable by any regulatory body or court having jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining portions of this Agreement.


Section 15
Entire Agreement


This Agreement constitutes the entire agreement among the Parties, and there are
no understandings or agreements, conditions or qualifications relative to this
Agreement which are not fully expressed in this Agreement.


Section 16
Amendments


This Agreement may be modified or otherwise amended, and the observance of any
term of this Agreement may be waived, if such modification, amendment or waiver
is in writing and signed by all of the Parties.


Section 17
Notices


Unless otherwise provided in this Agreement, all notices, directions, requests,
demands, acknowledgments and other communications required or permitted to be
given or made under the terms hereof shall be in writing and shall be deemed to
have been duly given or made (a) (i) when delivered personally, (ii) when made
or given by prepaid telex, telegraph or telecopier, or (iii) in the case of mail
delivery, upon the expiration of three days after any such notice, direction,
request, demand, acknowledgment or other communication shall have been deposited
in the United States mail for transmission by first class mail, postage prepaid,
or upon receipt thereof, whichever shall first occur and (b) when addressed as
follows:


If to Grantor:


Southern Security Life Insurance Company
211 Ball Drive
P.O. Box 924
Louisville, Mississippi 39339
Attn:  Russell C. Nowell, President
 
 
Exhibit 1 Table of Contents
9

--------------------------------------------------------------------------------

 
 
If to Beneficiary:


Security National Life Insurance Company
5300 South 360 West, Suite 250
Salt Lake City, Utah 84123
Attn: Stephen Sill, Vice President


If to Trustee:
Zions Bancorporation
10 East South Temple, Suite 300
Salt Lake City, Utah 84111
Attn: _______________________


Each Party may from time to time designate a different address for notices,
directions, requests, demands, acknowledgments and other communications by
giving written notice of such change to the other Parties. All notices,
directions, requests, demands, acknowledgments and other communications relating
to the termination of the Trust Account shall be in writing and may not be made
or given by prepaid telex, telegraph or telecopier.


Section 18
Headings


The headings of the Sections and the Table of Contents have been inserted for
convenience of reference only, and shall not be deemed to constitute a part of
this Agreement.


Section 19
Counterparts


This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall constitute an original, but such counterparts
together shall constitute one and the same Agreement.




 

 
[The rest of this page is left blank intentionally]

 






Exhibit 1 Table of Contents
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.



 
SOUTHERN SECURITY LIFE INSURANCE COMPANY,
 
     as Grantor
             
By: ____________________________________
 
Title: ___________________________
         
SECURITY NATIONAL LIFE INSURANCE COMPANY,
 
      as Beneficiary
             
By: ___________________________________
 
Title: _________________________
         
ZIONS BANCORPORATION, as Trustee
             
By: _____________________________
 
Title:____________________________
   



Exhibit 1 Table of Contents
11

--------------------------------------------------------------------------------

 




EXHIBIT A


Reinsurance Agreement between SOUTHERN SECURITY LIFE INSURANCE COMPANY, a
Mississippi domiciled insurance company and SECURITY NATIONAL LIFE INSURANCE
COMPANY, a Utah domiciled insurance company, effective as of August __, 2008.
 
 


Exhibit 1 Table of Contents
12

--------------------------------------------------------------------------------

 




EXHIBIT B


Assets Equal to Reserves as of the Date of the Reinsurance Agreement.
 
 


Exhibit 1 Table of Contents
13

--------------------------------------------------------------------------------

 




EXHIBIT C


Information to Be Provided to Reinsurer
 
 
 
Exhibit 1 Table of Contents
14

--------------------------------------------------------------------------------